Title: To George Washington from Fielding Lewis, Jr., 22 February 1784
From: Lewis, Fielding Jr.
To: Washington, George



Dr Uncle & Godfather
Frederick [County, Va.] 22d Feby 1784

Inclosed I have Sent you my Fathers letters wharein you will See his intention Before his death, of releiveing me out of my distressis, Occasioned by my youthfull Folley.
Since which it has pleased God to take him out of this transetorey life, before he had Compleated his Intention, tharefore I have taken the Freedom and liberty, of beging of you to Assist me through them, for which Kinderness I shall be willing to give you A Mortgage on my land as Securety, for what Evor Sum or Sums you will be Able to lend me, And Shall Annually remitt you my Crops till the hole is Returned to you again, as Nothing I think in this life So disagreeable as to be drag’ed About by the Sherrifs, and being in Confinement, Which Situation I am in at preasent or Should have wateid on you in person,

that I might have had the pleasure of Seeing you Since your returne, With my love to my Aunt, I remain yours with Evrey Esteem and Regarde

Fielding Lewis


N.B. The young man I have Sent down Is A Sober Carefull person, who May be trusted if in your power to Assist me, and Should be glad after your perrusal of the inclosed letters, you would return them by the bearer. F.L.

